            Case 5:18-cr-00171-JFL Document 55 Filed 11/26/19 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :

               v.                             :               CRIMINAL NO.        18-171

SARAH NORTON                                  :


             GOVERNMENT’S REQUESTED JURY VOIR DIRE QUESTIONS

               The United States of America, by its undersigned attorneys, William M.

McSwain, United States Attorney for the Eastern District of Pennsylvania, and Sherri A.

Stephan, Assistant United States Attorney for the district, respectfully request that this Honorable

Court ask the following questions of the jury panel during the jury selection process:

I.     BACKGROUND QUESTIONS

       A.      Knowledge of parties, attorneys, other panel members

               1.      The defendant, Sarah Norton, resided in Connecticut. Does any member

                       of the panel know the defendant?

               2.      Does any member of the panel know the following potential witnesses:

                       (List will be provided the day of jury selection.)

               3.      Do any members of the panel know each other?

               4.      Do you know the attorney for the government, Sherri A. Stephan?

               5.      Do you know, have you been represented by, or have friends or relatives

who know or have been represented by, the defense attorney, David Jay Glassman, or any

member of the defense attorney’s staff?
            Case 5:18-cr-00171-JFL Document 55 Filed 11/26/19 Page 2 of 9




       B.      Law enforcement

               1.     Have you ever received any training in law or law enforcement (police

work of any kind)?

                      a.      If you answered “yes,” please describe the nature of your training

                              and length of the training.

               2.     Has any member of the panel, or relative or close friend, ever been

employed by any federal, state, local or private law enforcement agency?

                      a.      If so:

                              (1) in what capacity did you, your relative or close friend serve?

                              (2) if a relative or close friend is or was so employed, do you or did

                              you often discuss their work with them?

               3.     Does any member of the panel, or a relative or close friend, belong to any

organization which is connected or related in any way to law enforcement, police departments or

police officers?

               4.     Do you belong to or associate with any groups which have crime

prevention or law enforcement as a primary goal?

       C.      Government and military service

               1.     Has any member of the panel, or any member of your immediate family,

been employed by the United States government or its armed services?

       D.      Previous jury service

               1.     Has any member of the panel previously served as a juror?

       E.      Previous experience as a party to litigation

               1.     Have you ever been a party to a lawsuit which has resulted in a trial?

                                                 2
            Case 5:18-cr-00171-JFL Document 55 Filed 11/26/19 Page 3 of 9




               2.      If so:

                       a.       were you a plaintiff or a defendant?

                       b.       what was the nature of the litigation?

                       c.       do you believe that you and/or the party whom you were

                                associated with in the litigation were treated fairly or unfairly by

                                the legal system?

       F.      Dealings with the government

               1.      Have you or any of your relatives or close friends ever had any

unfavorable dealings or involvement with the United States Government, the IRS, the FBI, or the

United States Attorney=s Office? For example, disputes, lawsuits, audits, etc.

               2.      Do any of you have any personal feelings against the federal government

for whatever reason?

       G.      Legal training and experience

               1.      Have you had any training in law?       If so:

                       a.       Are you a practicing attorney?

                                (1) What was/is your area of practice?

                                (2) Has your practice ever involved criminal law?

               2.      If you have ever practiced criminal law, or presently practice criminal law,

would that experience prevent you from being a fair and impartial juror in this case?

               3.      Are any members of your family, close friends, or work associates

attorneys or employed in law offices? If so, what type of law practice are they involved in?

               4.      Have you ever been a party in civil litigation, either as a plaintiff or

defendant?    If so, what was the nature of the litigation and the outcome?     Is there anything

                                                    3
            Case 5:18-cr-00171-JFL Document 55 Filed 11/26/19 Page 4 of 9




about that experience which would cause you difficulty in being fair and impartial in this case?

       H.       Involvement in the criminal justice system

                1.     Have you, or has any member of your family, or any close friend, ever

been the victim of a crime or participated in a criminal case as a complainant, witness for the

government, or in some other capacity? If yes, please explain.

                2.     Have you, or has any member of your family, or any close friend, been

arrested or the subject of a criminal investigation, or participated in a criminal case as a

defendant, witness for the defense, or in some other capacity?     If yes, please explain.

       I.       Dealings/disputes with the United States

                1.     Have you ever had, or do you now have, or do you presently anticipate

having, any case or dispute with or claim against the United States government?

                2.     Are you, or have you ever been, an official or employee of the United

States government? If yes, please explain.

                3.     Is any member of your family, or any close friend, or have they ever been,

an official or employee of the United States government? If yes, please explain.

II.    IMPAIRMENT AND BIAS QUESTIONS

                1.     Do you have any physical or mental difficulties which might prevent you

from seeing or reading exhibits introduced in evidence, from hearing the testimony that will

come from the witness chair or otherwise interfere with your duties as a fair and impartial juror?

                2.     Are you now taking or do you anticipate taking medication of any kind

during the course of the trial? What type of medication?     Does this medication in any way

affect your attention or your ability to concentrate, understand, consider and weigh the evidence

in this case?

                                                  4
          Case 5:18-cr-00171-JFL Document 55 Filed 11/26/19 Page 5 of 9




               3.      Do you have any conviction, whether moral, political, religious,

philosophical, or otherwise, that would prevent you from being a fair and impartial juror in this

case or that would make it difficult for you to sit in judgment of your fellow man?     For

example, do you believe that no one should ever be convicted?       Do you believe that a person is

guilty just because he is here in court?

               4.      Does any member of the panel feel that the criminal justice system treats

those accused of a crime too harshly or too leniently?

               5.      To admit to having some sympathy for either the defendant or the United

States in this case is nothing to be ashamed of and does not reflect badly upon you as a person.

However, both the United States and the defendant are entitled to have this case heard by a fair

and impartial jury that will decide the case solely according to the evidence admitted in this

Court, according to the Court’s instructions on the law, and without regard to any bias,

sympathy, prejudice or public opinion for either party.    With this in mind, do any of you know

any reason why you would be unable to give either the United States or the defendant a fair trial

based solely on the evidence admitted at trial and the instructions given by the Court without

regard to sympathy, bias or prejudice?

               6.      If you were representing the government or the defendant in this case, is

there any reason why you would not be content to have this case decided by someone in your

frame of mind?

III.   CASE SPECIFIC

               1.      The defendant in this case is charged with federal offenses which makes it

unlawful to use a telephone, the internet or the mail to persuade, induce or entice a minor to

engage in sexual activity which consists of violations of state law and to travel in interstate

                                                  5
          Case 5:18-cr-00171-JFL Document 55 Filed 11/26/19 Page 6 of 9




commerce with the intent to engage in illicit sexual conduct with a minor.    In this case, the state

laws involved are the criminal laws of the Commonwealth of Pennsylvania. The term “minor”

means less than 18 years of age.

               In this case, the government alleges that the defendant and minor communicated

through Playstation, and by telephone, during which the defendant attempted to persuade, induce

or entice that minor to engage in a sexual act which was against the law in the Commonwealth of

Pennsylvania, because of the age of the minor victim, that is, 14 years old at the time; and the

government alleges that the defendant traveled in interstate commerce, from Connecticut to the

Commonwealth of Pennsylvania, for the purpose of engaging in illicit sexual conduct with that

minor.

               Of course, the indictment in this case is not evidence, and it is the government’s

burden to prove its case beyond a reasonable doubt.

               2.      Do you know anything at all about the facts of this case?

               3.      Have you heard anything about this case since you arrived at the

courthouse?

               4.      Do you own a home computer?

               5.      Would the fact that this case involves enticement of a minor for the

purpose of engaging in sexual activity, and travelling to engage in illicit sexual conduct with a

minor, prevent you from rendering a fair and impartial verdict?    Do you feel such laws should

not be enforced at all, enforced more vigorously than other laws or enforced less vigorously than

other laws?

               6.      As I am certain you have surmised, a part of the evidence in this case will

include testimony and a discussion of various sexual acts.   This may be distasteful, offensive,

                                                 6
          Case 5:18-cr-00171-JFL Document 55 Filed 11/26/19 Page 7 of 9




and unpleasant to have to listen to.   However, the prospect of having to hear distasteful,

offensive or unpleasant evidence is not a basis to avoid the responsibility of jury service.   Many

cases, both criminal and civil, involve unpleasant things.   If we excused prospective jurors on

the ground that jury duty makes demands- including some unpleasant demands- then we could

not function.   Moreover, the parties have the right to expect that prospective jurors will not seek

to avoid jury service simply because they would rather not serve, or because they would like to

avoid some unpleasantness.     Having said that, is there anyone who honestly believes there is

some compelling reason why he or she could not be an impartial juror-that is to consider all of

the evidence and to follow the law- simply because of the subject matter of this case and the

evidence that will be presented at trial?

                7.     Do you have any opinions, religious beliefs, philosophies, or prejudices

which would make you unable to come to a verdict in this case?       For example, do you believe

that no person should ever be judged or convicted?     Do you believe that a person is guilty just

because they are here in court?

                8.     Do you know of any reason why you may be prejudiced for or against the

government, for or against any witness, or for or against the defendant, because of the nature of

the charges or otherwise?

                9.     Have you ever had a negative experience with the police, sheriff, or other

law enforcement officials?

                       a.      If you answered Ayes,@ please tell the court about it.

                10.    Do you have any personal experiences or feelings that you think should be

brought to the attention of the court regarding your service on this case? If so, what are these

feelings an experiences?

                                                  7
         Case 5:18-cr-00171-JFL Document 55 Filed 11/26/19 Page 8 of 9




              11.    Have you or any family member had any contact or experience with the

Federal Bureau of Investigation (FBI) or Upper Macungie Police Department?



                                                 Respectfully submitted,

                                                 WILLIAM M. McSWAIN
                                                 United States Attorney


                                                 _s/ Sherri A. Stephan_________________
                                                 SHERRI A. STEPHAN
                                                 Assistant United States Attorney

Dated: November 26, 2019




                                             8
          Case 5:18-cr-00171-JFL Document 55 Filed 11/26/19 Page 9 of 9




                             CERTIFICATE OF SERVICE

       I certify that on this day I caused a copy of the Government's Requested Voir Dire

Questions to be served by electronic monitoring and email, addressed to:

                                 David Jay Glassman
                                 1500 Market Street, 12th Floor
                                 Philadelphia, PA 19102
                                 davidjayglassman@gmail.com



                                                   ___s/ Sherri A. Stephan___________
                                                   SHERRI A. STEPHAN
                                                   Assistant United States Attorney

Dated: November 26, 2019




                                               9
